Exhibit 10.4

 

Restricted Stock Unit Award

 

Under the Fossil, Inc. 2008 Long-Term Incentive Plan

 

For Non-U.S. Participants

 

This RESTRICTED STOCK UNIT AWARD (the “Award”), is entered into effect as of the
date of the grant (the “Effective Date”)

 

W I T N E S S E T H:

 

WHEREAS, the Company has adopted the Fossil, Inc. 2008 Long-Term Incentive Plan
(the “Long-Term Incentive Plan”), effective as of the Effective Date (as defined
in the Long-Term Incentive Plan), with the objective of advancing the best
interests of the Company, its Subsidiaries and its stockholders in order to
attract, retain and motivate key employees with additional incentives through
the award of Restricted Stock Units; and

 

WHEREAS, the Long-Term Incentive Plan provides that Eligible Participants of the
Company or its Subsidiaries, as determined in the judgment of the Committee, may
be granted an Award which may consist of grants of restricted units of common
stock, par value $.01 per share (“Common Stock”), of the Company;

 

NOW, THEREFORE, the Participant identified in the Notice of Grant is hereby
awarded Restricted Stock Units in accordance with the following terms:

 


1.             GRANT OF AWARD; RESTRICTED STOCK UNITS.  SUBJECT TO THE TERMS AND
CONDITIONS SET FORTH IN THE LONG-TERM INCENTIVE PLAN, THIS AWARD, APPENDIX A AND
IN THE NOTICE OF GRANT, THE COMPANY HEREBY GRANTS TO THE PARTICIPANT AN AWARD OF
THOSE RESTRICTED STOCK UNITS SPECIFIED IN THE NOTICE OF GRANT, SUBJECT TO
ADJUSTMENT FROM TIME TO TIME AS PROVIDED IN ARTICLES 12-14 OF THE LONG-TERM
INCENTIVE PLAN. EACH RESTRICTED STOCK UNIT SHALL CONSIST OF THE RIGHT TO
RECEIVE, UPON THE VESTING DATE, A SHARE OF COMMON STOCK FOR EACH VESTED UNIT,
WHICH SHALL BE ELECTRONICALLY REGISTERED BY THE COMPANY IN THE NAME OF THE
PARTICIPANT AS PROMPTLY AS PRACTICABLE FOLLOWING THE VESTING DATE.


 


2.             VESTING.  IF THE PARTICIPANT REMAINS CONTINUOUSLY EMPLOYED BY THE
COMPANY OR A SUBSIDIARY THROUGH EACH VESTING DATE SET FORTH IN THE NOTICE OF
GRANT, THE RESTRICTED STOCK UNITS SHALL VEST (IT BEING UNDERSTOOD THAT UNITS
SHALL VEST CUMULATIVELY) AND THE COMPANY SHALL ELECTRONICALLY REGISTER ONE SHARE
OF COMMON STOCK IN THE PARTICIPANT’S NAME FOR EACH VESTED UNIT.


 


NOTWITHSTANDING THE VESTING CONDITIONS SET FORTH IN THE NOTICE OF GRANT: (I) THE
COMMITTEE MAY IN ITS DISCRETION AT ANY TIME ACCELERATE THE VESTING OF RESTRICTED
STOCK UNITS OR OTHERWISE WAIVE OR AMEND ANY CONDITIONS OF A GRANT OF A
RESTRICTED STOCK UNITS; AND (II) ALL OF THE RESTRICTED STOCK UNITS SHALL VEST
UPON A CHANGE IN CONTROL OF THE COMPANY OR UPON THE DEATH OF THE PARTICIPANT.


 


3.             TERMINATION OF EMPLOYMENT.  IF THE PARTICIPANT’S ACTIVE
EMPLOYMENT IS TERMINATED BY THE PARTICIPANT OR BY THE COMPANY OR A SUBSIDIARY
(WHETHER OR NOT IN BREACH OF LOCAL LABOR LAWS) BEFORE A VESTING DATE FOR ANY
REASON OTHER THAN THE PARTICIPANT’S DEATH, ANY THEN UNVESTED RESTRICTED STOCK
UNITS SHALL BE FORFEITED AS OF SUCH TERMINATION AND WILL NOT BE EXTENDED BY ANY
NOTICE OR OTHER PERIOD MANDATED UNDER LOCAL LAW (E.G., ACTIVE EMPLOYMENT DOES
NOT INCLUDE A PERIOD OF “GARDEN LEAVE” OR SIMILAR PERIOD PURSUANT TO LOCAL LAW).

 

--------------------------------------------------------------------------------


 


4.             STOCK CERTIFICATES.  SHARES OF COMMON STOCK EVIDENCING THE
CONVERSION OF RESTRICTED STOCK UNITS INTO SHARES OF COMMON STOCK SHALL BE
ELECTRONICALLY REGISTERED IN THE PARTICIPANT’S NAME AS OF (OR AS PROMPTLY AS
PRACTICABLE AFTER) EACH VESTING DATE.  NO STOCK CERTIFICATE OR CERTIFICATES
SHALL BE ISSUED WITH RESPECT TO SUCH SHARES OF COMMON STOCK, UNLESS, THE
PARTICIPANT REQUESTS DELIVERY OF THE CERTIFICATE OR CERTIFICATES BY SUBMITTING A
WRITTEN REQUEST TO THE GENERAL COUNSEL REQUESTING DELIVER OF THE CERTIFICATES. 
SUBJECT TO SECTION 6 OF THIS AWARD, THE COMPANY SHALL DELIVER THE CERTIFICATES
REQUESTED BY THE PARTICIPANT TO THE PARTICIPANT AS SOON AS ADMINISTRATIVELY
PRACTICABLE FOLLOWING THE COMPANY’S RECEIPT OF SUCH REQUEST. UPON REGISTRATION
(OR ISSUANCE) OF ANY SHARES HEREUNDER,  THE PARTICIPANT MAY BE REQUIRED TO ENTER
INTO SUCH WRITTEN REPRESENTATIONS, WARRANTIES AND AGREEMENTS AS THE COMPANY MAY
REASONABLY REQUEST IN ORDER TO COMPLY WITH APPLICABLE SECURITIES LAWS, THE
LONG-TERM INCENTIVE PLAN OR WITH THE NOTICE OF GRANT.


 


5.             DIVIDENDS.  THE PARTICIPANTS HOLDING RESTRICTED STOCK UNITS SHALL
BE ENTITLED TO RECEIVE DIVIDEND EQUIVALENT PAYMENTS EQUAL TO ANY CASH DIVIDENDS
AND OTHER DISTRIBUTIONS PAID WITH RESPECT TO A CORRESPONDING NUMBER OF SHARES OF
COMMON STOCK, PROVIDED THAT IF ANY SUCH DIVIDEND EQUIVALENT PAYMENTS OR
DISTRIBUTIONS ARE PAID IN SHARES OF COMMON STOCK, THE FAIR MARKET VALUE OF SUCH
SHARES OF COMMON STOCK SHALL BE CONVERTED INTO RESTRICTED STOCK UNITS, AND
FURTHER PROVIDED THAT SUCH RESTRICTED STOCK UNITS SHALL BE SUBJECT TO THE SAME
FORFEITURE RESTRICTIONS AND RESTRICTIONS ON TRANSFERABILITY AS APPLY TO THE
RESTRICTED STOCK UNITS WITH RESPECT TO WHICH THEY RELATE.


 


6.             TAX WITHHOLDING OBLIGATIONS.  REGARDLESS OF ANY ACTION THE
COMPANY OR THE PARTICIPANT’S ACTUAL EMPLOYER (THE “EMPLOYER”) TAKES WITH RESPECT
TO ANY OR ALL INCOME TAX (INCLUDING FEDERAL, STATE AND LOCAL TAXES), SOCIAL
INSURANCE, PAYROLL TAX, PAYMENT ON ACCOUNT OR OTHER TAX-RELATED WITHHOLDING
(“TAX-RELATED ITEMS”), THE PARTICIPANT ACKNOWLEDGES THAT THE ULTIMATE LIABILITY
FOR ALL TAX-RELATED ITEMS LEGALLY DUE BY THE PARTICIPANT IS AND REMAINS THE
PARTICIPANT’S RESPONSIBILITY AND THAT THE COMPANY AND/OR THE PARTICIPANT’S
ACTUAL EMPLOYER (I) MAKE NO REPRESENTATIONS OR UNDERTAKINGS REGARDING THE
TREATMENT OF ANY TAX-RELATED ITEMS IN CONNECTION WITH ANY ASPECT OF THE
RESTRICTED STOCK UNITS, INCLUDING THE GRANT OF THE RESTRICTED STOCK UNITS, THE
VESTING OF RESTRICTED STOCK UNITS, THE CONVERSION OF THE RESTRICTED STOCK UNITS
INTO SHARES OR THE RECEIPT OF A DIVIDEND EQUIVALENT PAYMENT, THE SUBSEQUENT SALE
OF ANY SHARES ACQUIRED AT VESTING AND THE RECEIPT OF ANY DIVIDENDS; AND (II) DO
NOT COMMIT TO STRUCTURE THE TERMS OF THE GRANT OR ANY ASPECT OF THE RESTRICTED
STOCK UNITS TO REDUCE OR ELIMINATE THE PARTICIPANT’S LIABILITY FOR TAX-RELATED
ITEMS.


 


PRIOR TO THE ISSUANCE OF SHARES UPON VESTING OF RESTRICTED STOCK UNITS, THE
PARTICIPANT SHALL PAY, OR MAKE ADEQUATE ARRANGEMENTS SATISFACTORY TO THE COMPANY
OR TO THE EMPLOYER (IN THEIR SOLE DISCRETION) TO SATISFY ALL TAX-RELATED ITEMS
WITHHOLDING OBLIGATIONS OF THE COMPANY AND/OR THE EMPLOYER.  IN THIS REGARD, THE
PARTICIPANT AUTHORIZES THE COMPANY OR THE EMPLOYER TO WITHHOLD ALL APPLICABLE
TAX-RELATED ITEMS LEGALLY PAYABLE BY THE PARTICIPANT FROM THE PARTICIPANT’S
WAGES OR OTHER CASH COMPENSATION PAYABLE TO THE PARTICIPANT BY THE COMPANY OR
THE EMPLOYER.  ALTERNATIVELY, OR IN ADDITION, THE COMPANY OR THE EMPLOYER MAY,
IN ITS SOLE DISCRETION, (A) SELL OR ARRANGE FOR THE SALE OF SHARES OF COMMON
STOCK (IN EITHER CASE ON YOUR BEHALF AND AT YOUR DIRECTION PURSUANT TO THIS
AUTHORIZATION) TO BE ISSUED ON THE VESTING OF STOCK UNITS TO SATISFY THE
TAX-RELATED ITEM WITHHOLDING OBLIGATION, AND/OR (B) WITHHOLD IN SHARES, PROVIDED
THAT THE COMPANY AND THE EMPLOYER SHALL WITHHOLD ONLY THE AMOUNT OF SHARES
NECESSARY TO SATISFY THE MINIMUM WITHHOLDING AMOUNT.  IF THE OBLIGATION FOR
TAX-RELATED ITEMS IS SATISFIED BY WITHHOLDING A NUMBER OF SHARES OF COMMON STOCK
AS DESCRIBED HEREIN, THE PARTICIPANT UNDERSTANDS THAT HE OR SHE WILL BE DEEMED
TO HAVE BEEN ISSUED THE FULL NUMBER OF SHARES OF COMMON STOCK SUBJECT TO THE
CONVERTED RESTRICTED STOCK UNITS, NOTWITHSTANDING THAT A NUMBER OF SHARES ARE
HELD BACK SOLELY FOR THE PURPOSE OF PAYING THE TAX-RELATED ITEMS THAT ARE DUE. 
THE PARTICIPANT SHALL PAY TO THE COMPANY OR TO THE EMPLOYER ANY AMOUNT OF
TAX-RELATED ITEMS THAT THE COMPANY OR THE EMPLOYER MAY BE REQUIRED TO WITHHOLD
AS A RESULT OF THE PARTICIPANT’S RECEIPT OF RESTRICTED STOCK UNITS, THE VESTING
OF RESTRICTED STOCK UNITS AND THE ISSUANCE OF SHARES OF COMMON STOCK THAT CANNOT
BE SATISFIED BY THE MEANS PREVIOUSLY

 

2

--------------------------------------------------------------------------------


 


DESCRIBED.  THE COMPANY MAY REFUSE TO DELIVER SHARES TO THE PARTICIPANT IF THE
PARTICIPANT FAILS TO COMPLY WITH THE PARTICIPANT’S OBLIGATION IN CONNECTION WITH
THE TAX-RELATED ITEMS AS DESCRIBED HEREIN.


 


7.             NATURE OF GRANT.  IN ACCEPTING THE AWARD, THE PARTICIPANT
ACKNOWLEDGES THAT:


 

(a)           the Long-Term Incentive Plan is established voluntarily by the
Company, it is discretionary in nature and may be modified, amended, suspended
or terminated by the Company at any time, as provided in the Long-Term Incentive
Plan;

 

(b)           the Award of Restricted Stock Units is voluntary and occasional
and does not create any contractual or other right to receive future awards of
Restricted Stock Units, or benefits in lieu of Restricted Stock Units even if
Restricted Stock Units have been awarded repeatedly in the past;

 

(c)           all decisions with respect to future awards, if any, will be at
the sole discretion of the Company;

 

(d)           The Participant’s participation in the Long-Term Incentive Plan is
voluntary;

 

(e)           Restricted Stock Units are an extraordinary item that does not
constitute compensation of any kind for services of any kind rendered to the
Company or to the Employer, and Restricted Stock Units are outside the scope of
the Participant’s employment contract, if any;

 

(f)            Restricted Stock Units are not part of normal or expected
compensation or salary for any purposes, including, but not limited to,
calculation of any severance, resignation, termination, redundancy, end of
service payments, bonuses, long-service awards, pension or retirement benefits
or similar payments;

 

(g)           neither the Award of Restricted Stock Units nor any provision of
this Award Agreement, the Long-Term Incentive Plan or the policies adopted
pursuant to the Long-Term Incentive Plan confer upon the Participant any right
with respect to employment, and in the event that the Participant is not an
employee of the Company, Restricted Stock Units shall not be interpreted to form
an employment contract or relationship with the Company;

 

(h)           the future value of the underlying shares is unknown and cannot be
predicted with certainty;

 

(i)            if the Participant receives shares, the value of such shares
acquired on vesting of Restricted Stock Units may increase or decrease in value;
and

 

(j)            no claim or entitlement to compensation or damages arises from
termination of Restricted Stock Units, and no claim or entitlement to
compensation or damages shall arise from any diminution in value of the
Restricted Stock Units or shares received upon vesting of Restricted Stock Units
resulting from termination of the Participant’s employment by the Company or the
Employer (for any reason whatsoever and whether or not in breach of local labor
laws) and the Participant irrevocably releases the Company and the Employer from
any such claim that may arise; if, notwithstanding the foregoing, any such claim
is found by a court of competent jurisdiction to have arisen, then, by signing
this Award Agreement, the Participant shall be deemed irrevocably to have waived
his or her entitlement to pursue such claim.

 


8.             DATA PRIVACY NOTICE AND CONSENT.  THE PARTICIPANT HEREBY
EXPLICITLY AND UNAMBIGUOUSLY CONSENTS TO THE COLLECTION, USE AND TRANSFER, IN
ELECTRONIC OR OTHER FORM, OF THE

 

3

--------------------------------------------------------------------------------


 


PARTICIPANT’S PERSONAL DATA AS DESCRIBED IN THIS AWARD AGREEMENT BY AND AMONG,
AS APPLICABLE, THE PARTICIPANT’S EMPLOYER, THE COMPANY, ITS SUBSIDIARIES AND ITS
AFFILIATES FOR THE EXCLUSIVE PURPOSE OF IMPLEMENTING, ADMINISTERING AND MANAGING
THE PARTICIPANT’S PARTICIPATION IN THE LONG-TERM INCENTIVE PLAN.

 


THE PARTICIPANT UNDERSTANDS THAT THE COMPANY AND THE PARTICIPANT’S EMPLOYER MAY
HOLD CERTAIN PERSONAL INFORMATION ABOUT THE PARTICIPANT, INCLUDING, BUT NOT
LIMITED TO, THE PARTICIPANT’S NAME, HOME ADDRESS AND TELEPHONE NUMBER, DATE OF
BIRTH, SOCIAL INSURANCE NUMBER OR OTHER IDENTIFICATION NUMBER, SALARY,
NATIONALITY, JOB TITLE, ANY SHARES OF STOCK OR DIRECTORSHIPS HELD IN THE
COMPANY, DETAILS OF ALL RESTRICTED STOCK UNITS OR ANY OTHER ENTITLEMENT TO
SHARES AWARDED, CANCELED, VESTED, UNVESTED OR OUTSTANDING IN THE PARTICIPANT’S
FAVOR, FOR THE PURPOSE OF IMPLEMENTING, ADMINISTERING AND MANAGING THE LONG-TERM
INCENTIVE PLAN (“DATA”).  THE PARTICIPANT UNDERSTANDS THAT DATA MAY BE
TRANSFERRED TO ANY THIRD PARTIES ASSISTING IN THE IMPLEMENTATION, ADMINISTRATION
AND MANAGEMENT OF THE LONG-TERM INCENTIVE PLAN, THAT THESE RECIPIENTS MAY BE
LOCATED IN THE PARTICIPANT’S COUNTRY, OR ELSEWHERE, AND THAT THE RECIPIENT’S
COUNTRY MAY HAVE DIFFERENT DATA PRIVACY LAWS AND PROTECTIONS THAN THE
PARTICIPANT’S COUNTRY.  THE PARTICIPANT UNDERSTANDS THAT THE PARTICIPANT MAY
REQUEST A LIST WITH THE NAMES AND ADDRESSES OF ANY POTENTIAL RECIPIENTS OF THE
DATA BY CONTACTING THE PARTICIPANT’S LOCAL HUMAN RESOURCES REPRESENTATIVE.  THE
PARTICIPANT AUTHORIZES THE RECIPIENTS TO RECEIVE, POSSESS, USE, RETAIN AND
TRANSFER THE DATA, IN ELECTRONIC OR OTHER FORM, FOR THE PURPOSES OF
IMPLEMENTING, ADMINISTERING AND MANAGING THE PARTICIPANT’S PARTICIPATION IN THE
LONG-TERM INCENTIVE PLAN, INCLUDING ANY REQUISITE TRANSFER OF SUCH DATA AS MAY
BE REQUIRED TO A BROKER, ESCROW AGENT OR OTHER THIRD PARTY WITH WHOM THE SHARES
RECEIVED UPON VESTING OF THE RESTRICTED STOCK UNITS MAY BE DEPOSITED.  THE
PARTICIPANT UNDERSTANDS THAT DATA WILL BE HELD ONLY AS LONG AS IS NECESSARY TO
IMPLEMENT, ADMINISTER AND MANAGE THE PARTICIPANT’S PARTICIPATION IN THE
LONG-TERM INCENTIVE PLAN.  THE PARTICIPANT UNDERSTANDS THAT THE PARTICIPANT MAY,
AT ANY TIME, VIEW DATA, REQUEST ADDITIONAL INFORMATION ABOUT THE STORAGE AND
PROCESSING OF DATA, REQUIRE ANY NECESSARY AMENDMENTS TO DATA OR REFUSE OR
WITHDRAW THE CONSENTS HEREIN, IN ANY CASE WITHOUT COST, BY CONTACTING IN WRITING
THE PARTICIPANT’S LOCAL HUMAN RESOURCES REPRESENTATIVE.  THE PARTICIPANT
UNDERSTANDS THAT REFUSAL OR WITHDRAWAL OF CONSENT MAY AFFECT THE PARTICIPANT’S
ABILITY TO PARTICIPATE IN THE LONG-TERM INCENTIVE PLAN.  FOR MORE INFORMATION ON
THE CONSEQUENCES OF THE PARTICIPANT’S REFUSAL TO CONSENT OR WITHDRAWAL OF
CONSENT, THE PARTICIPANT UNDERSTANDS THAT THE PARTICIPANT MAY CONTACT THE
PARTICIPANT’S LOCAL HUMAN RESOURCES REPRESENTATIVE.

 


9.             ASSIGNABILITY.  UNTIL THE RESTRICTED STOCK UNITS ARE VESTED AS
PROVIDED ABOVE, THEY MAY NOT BE SOLD, TRANSFERRED, PLEDGED, ASSIGNED, OR
OTHERWISE ALIENATED OTHER THAN IN ACCORDANCE WITH SECTION 16.7 OF THE LONG-TERM
INCENTIVE PLAN AT ANY TIME.  ANY ATTEMPT TO DO SO CONTRARY TO THE PROVISIONS
HEREOF SHALL BE NULL AND VOID.  NO ASSIGNMENT OF THE RESTRICTED STOCK UNITS
HEREIN GRANTED SHALL BE EFFECTIVE TO BIND THE COMPANY UNLESS THE COMPANY SHALL
HAVE BEEN FURNISHED WITH WRITTEN NOTICE THEREOF AND A COPY OF SUCH DOCUMENTS AND
EVIDENCE AS THE COMPANY MAY DEEM NECESSARY TO ESTABLISH THE VALIDITY OF THE
ASSIGNMENT AND THE ACCEPTANCE BY THE ASSIGNEE OR ASSIGNEES OF THE TERMS AND
CONDITIONS HEREOF.

 


10.           RIGHTS AS STOCKHOLDER.  THE PARTICIPANT SHALL NOT HAVE VOTING OR
ANY OTHER RIGHTS AS A STOCKHOLDER OF THE COMPANY WITH RESPECT TO THE RESTRICTED
STOCK UNITS.  UPON SETTLEMENT OF THE RESTRICTED STOCK UNITS INTO SHARES OF
COMMON STOCK, THE PARTICIPANT WILL OBTAIN FULL VOTING AND OTHER RIGHTS AS A
STOCKHOLDER OF THE COMPANY.

 


11.           ADMINISTRATION.  THE COMMITTEE SHALL HAVE THE POWER TO INTERPRET
THE LONG-TERM INCENTIVE PLAN, THE NOTICE OF GRANT AND THIS AWARD, AND TO ADOPT
SUCH RULES FOR THE ADMINISTRATION, INTERPRETATION, AND APPLICATION OF THE
LONG-TERM INCENTIVE PLAN AS ARE CONSISTENT THEREWITH AND TO INTERPRET OR REVOKE
ANY SUCH RULES.  ALL ACTIONS TAKEN AND ALL INTERPRETATIONS AND DETERMINATIONS
MADE BY THE COMMITTEE SHALL BE FINAL AND BINDING UPON THE PARTICIPANT, THE
COMPANY, AND ALL OTHER INTERESTED

 

4

--------------------------------------------------------------------------------


 


PERSONS.  NO MEMBER OF THE COMMITTEE SHALL BE PERSONALLY LIABLE FOR ANY ACTION,
DETERMINATION, OR INTERPRETATION MADE IN GOOD FAITH WITH RESPECT TO THE
LONG-TERM INCENTIVE PLAN OR THIS AWARD.

 


12.           RESTRICTIONS AND RELATED REPRESENTATIONS. UPON THE ACQUISITION OF
ANY SHARES OF COMMON STOCK PURSUANT TO THE VESTING OF THE RESTRICTED STOCK UNITS
GRANTED PURSUANT HERETO, THE PARTICIPANT MAY BE REQUIRED TO ENTER INTO SUCH
WRITTEN REPRESENTATIONS, WARRANTIES AND AGREEMENTS AS THE COMPANY MAY REASONABLY
REQUEST IN ORDER TO COMPLY WITH APPLICABLE SECURITIES LAWS, THE LONG-TERM
INCENTIVE PLAN OR WITH THIS AWARD.  IN ADDITION, TO THE EXTENT A CERTIFICATE OR
CERTIFICATES ARE ISSUED REPRESENTING ANY SHARES, THE CERTIFICATE OR CERTIFICATES
WILL BE STAMPED OR OTHERWISE IMPRINTED WITH A LEGEND IN SUCH FORM AS THE COMPANY
MAY REQUIRE WITH RESPECT TO ANY APPLICABLE RESTRICTIONS ON SALE OR TRANSFER, AND
THE STOCK TRANSFER RECORDS OF THE COMPANY WILL REFLECT STOP-TRANSFER
INSTRUCTIONS, AS APPROPRIATE, WITH RESPECT TO SUCH SHARES.

 


13.           NOTICES AND ELECTRONIC DELIVERY.  UNLESS OTHERWISE PROVIDED
HEREIN, ANY NOTICE OR OTHER COMMUNICATION HEREUNDER SHALL BE IN WRITING AND
SHALL BE GIVEN BY REGISTERED OR CERTIFIED MAIL UNLESS THE COMPANY, IN ITS SOLE
DISCRETION, DECIDES TO DELIVER ANY DOCUMENTS RELATED TO RESTRICTED STOCK UNITS
AWARDED UNDER THE LONG-TERM INCENTIVE PLAN OR FUTURE RESTRICTED STOCK UNITS THAT
MAY BE AWARDED UNDER THE LONG-TERM INCENTIVE PLAN BY ELECTRONIC MEANS OR REQUEST
THE PARTICIPANT’S CONSENT TO PARTICIPATE IN THE LONG-TERM INCENTIVE PLAN BY
ELECTRONIC MEANS.  THE PARTICIPANT’S HEREBY CONSENTS TO RECEIVE SUCH DOCUMENTS
BY ELECTRONIC DELIVERY AND AGREES TO PARTICIPATE IN THE LONG-TERM INCENTIVE PLAN
THROUGH AN ON-LINE OR ELECTRONIC SYSTEM ESTABLISHED AND MAINTAINED BY THE
COMPANY OR ANOTHER THIRD PARTY DESIGNATED BY THE COMPANY.  ANY NOTICE GIVEN BY
THE COMPANY TO THE PARTICIPANT DIRECTED TO HIM AT HIS ADDRESS ON FILE WITH THE
COMPANY SHALL BE EFFECTIVE TO BIND ANY OTHER PERSON WHO SHALL ACQUIRE RIGHTS
HEREUNDER.  THE PARTICIPANT SHALL BE DEEMED TO HAVE FAMILIARIZED HIMSELF WITH
ALL MATTERS CONTAINED HEREIN AND IN THE LONG-TERM INCENTIVE PLAN WHICH MAY
AFFECT ANY OF THE PARTICIPANT’S RIGHTS OR PRIVILEGES HEREUNDER.

 


14.           SCOPE OF CERTAIN TERMS.  WHENEVER THE TERM “PARTICIPANT” IS USED
HEREIN UNDER CIRCUMSTANCES APPLICABLE TO ANY OTHER PERSON OR PERSONS TO WHOM
THIS AWARD MAY BE ASSIGNED IN ACCORDANCE WITH THE PROVISIONS OF SECTION 9
(ASSIGNABILITY) OF THIS AGREEMENT, IT SHALL BE DEEMED TO INCLUDE SUCH PERSON OR
PERSONS.  THE TERM “LONG-TERM INCENTIVE PLAN” AS USED HEREIN SHALL BE DEEMED TO
INCLUDE THE LONG-TERM INCENTIVE PLAN AND ANY SUBSEQUENT AMENDMENTS THERETO,
TOGETHER WITH ANY ADMINISTRATIVE INTERPRETATIONS WHICH HAVE BEEN ADOPTED
THEREUNDER BY THE COMMITTEE PURSUANT TO SECTION 3.3 OF THE LONG-TERM INCENTIVE
PLAN. UNLESS OTHERWISE INDICATED, DEFINED TERMS HEREIN SHALL HAVE THE MEANING
ASCRIBED TO THEM IN THE LONG-TERM INCENTIVE PLAN.

 


15.           GENERAL RESTRICTIONS.  THIS AWARD IS SUBJECT TO THE REQUIREMENT
THAT, IF AT ANY TIME THE COMMITTEE SHALL DETERMINE THAT (A) THE LISTING,
REGISTRATION OR QUALIFICATION OF THE SHARES OF COMMON STOCK SUBJECT OR RELATED
THERETO UPON ANY SECURITIES EXCHANGE OR UNDER ANY STATE OR FEDERAL LAW; (B) THE
CONSENT OR APPROVAL OF ANY GOVERNMENT REGULATORY BODY; OR (C) AN AGREEMENT BY
THE RECIPIENT OF AN AWARD WITH RESPECT TO THE DISPOSITION OF SHARES OF COMMON
STOCK, IS NECESSARY OR DESIRABLE (IN CONNECTION WITH ANY REQUIREMENT OR
INTERPRETATION OF ANY FEDERAL OR STATE SECURITIES LAW, RULE OR REGULATION) AS A
CONDITION OF, OR IN CONNECTION WITH, THE GRANTING OF SUCH AWARD OR THE ISSUANCE,
PURCHASE OR DELIVERY OF SHARES OF COMMON STOCK THEREUNDER, SUCH AWARD MAY NOT BE
CONSUMMATED IN WHOLE OR IN PART UNLESS SUCH LISTING, REGISTRATION,
QUALIFICATION, CONSENT, APPROVAL OR AGREEMENT SHALL HAVE BEEN EFFECTED OR
OBTAINED FREE OF ANY CONDITIONS NOT ACCEPTABLE TO THE COMMITTEE.

 


16.           ADJUSTMENTS FOR CHANGES IN CAPITALIZATION.  THE NUMBER OF
RESTRICTED STOCK UNITS COVERED BY THIS AWARD SHALL BE SUBJECT TO ADJUSTMENT IN
ACCORDANCE WITH ARTICLES 12-14 OF THE LONG-TERM INCENTIVE PLAN.

 

5

--------------------------------------------------------------------------------


 


17.           SEVERABILITY.  IF ALL OR ANY PART OF THIS AWARD OR THE LONG-TERM
INCENTIVE PLAN IS DECLARED BY ANY COURT OR GOVERNMENTAL AUTHORITY TO BE UNLAWFUL
OR INVALID, SUCH UNLAWFULNESS OR INVALIDITY SHALL NOT INVALIDATE ANY PORTION OF
THIS AWARD OR THE LONG-TERM INCENTIVE PLAN NOT DECLARED TO BE UNLAWFUL OR
INVALID.  ANY SECTION OF THIS AWARD (OR PART OF SUCH A SECTION) SO DECLARED TO
BE UNLAWFUL OR INVALID SHALL, IF POSSIBLE, BE CONSTRUED IN A MANNER WHICH WILL
GIVE EFFECT TO THE TERMS OF SUCH SECTION OR PART OF A SECTION TO THE FULLEST
EXTENT POSSIBLE WHILE REMAINING LAWFUL AND VALID.

 


18.           NO RIGHT OF EMPLOYMENT. NEITHER THE GRANTING OF THE RESTRICTED
STOCK UNITS, THE EXERCISE OF ANY PART HEREOF, NOR ANY PROVISION OF THE LONG-TERM
INCENTIVE PLAN OR THIS AWARD SHALL CONSTITUTE OR BE EVIDENCE OF ANY
UNDERSTANDING, EXPRESS OR IMPLIED, ON THE PART OF THE COMPANY OR ANY SUBSIDIARY
TO EMPLOY THE PARTICIPANT FOR ANY SPECIFIED PERIOD.

 


19.           AMENDMENT.  THIS AWARD MAY BE AMENDED ONLY BY A WRITING EXECUTED
BY THE COMPANY AND THE PARTICIPANT WHICH SPECIFICALLY STATES THAT IT IS AMENDING
THIS AWARD.  NOTWITHSTANDING THE FOREGOING, THIS AWARD MAY BE AMENDED SOLELY BY
THE COMMITTEE BY A WRITING WHICH SPECIFICALLY STATES THAT IT IS AMENDING THIS
AWARD, SO LONG AS A COPY OF SUCH AMENDMENT IS DELIVERED TO THE PARTICIPANT, AND
PROVIDED THAT NO SUCH AMENDMENT ADVERSELY AFFECTING THE RIGHTS OF THE
PARTICIPANT HEREUNDER MAY BE MADE WITHOUT THE PARTICIPANT’S WRITTEN CONSENT. 
WITHOUT LIMITING THE FOREGOING, THE COMMITTEE RESERVES THE RIGHT TO CHANGE, BY
WRITTEN NOTICE TO THE PARTICIPANT, THE PROVISIONS OF THE RESTRICTED STOCK UNITS
OR THIS AWARD IN ANY WAY IT MAY DEEM NECESSARY OR ADVISABLE TO CARRY OUT THE
PURPOSE OF THE GRANT AS A RESULT OF ANY CHANGE IN APPLICABLE LAWS OR REGULATIONS
OR ANY FUTURE LAW, REGULATION, RULING, OR JUDICIAL DECISION, PROVIDED THAT ANY
SUCH CHANGE SHALL BE APPLICABLE ONLY TO RESTRICTED STOCK UNITS WHICH ARE THEN
SUBJECT TO RESTRICTIONS AS PROVIDED HEREIN.

 


20.           PRECONDITION OF LEGALITY.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED HEREIN, THE PARTICIPANT AGREES THAT THE COMPANY WILL NOT BE
OBLIGATED TO ISSUE ANY SHARES PURSUANT TO THIS AWARD, IF THE ISSUANCE OF SUCH
SHARES WOULD CONSTITUTE A VIOLATION BY THE PARTICIPANT OR BY THE COMPANY OF ANY
PROVISION OF ANY LAW OR REGULATION OF ANY GOVERNMENTAL AUTHORITY OR ANY NATIONAL
SECURITIES EXCHANGE OR TRANSACTION QUOTATION SYSTEM.

 


21.           INCORPORATION OF THE LONG-TERM INCENTIVE PLAN. THIS AWARD IS
SUBJECT TO THE LONG-TERM INCENTIVE PLAN, A COPY OF WHICH HAS BEEN FURNISHED TO
THE PARTICIPANT AND FOR WHICH THE PARTICIPANT ACKNOWLEDGES RECEIPT.  THE TERMS
AND PROVISIONS OF THE LONG-TERM INCENTIVE PLAN ARE INCORPORATED BY REFERENCE
HEREIN.  IN THE EVENT OF A CONFLICT BETWEEN ANY TERM OR PROVISION CONTAINED HERE
IN AND A TERM OR PROVISION OF THE LONG-TERM INCENTIVE PLAN, THE APPLICABLE TERMS
AND PROVISIONS OF THE LONG-TERM INCENTIVE PLAN SHALL GOVERN AND PREVAIL.

 


22.           CONSTRUCTION.  THE RESTRICTED STOCK UNITS ARE BEING ISSUED
PURSUANT TO SECTION 6.6 OF THE LONG-TERM INCENTIVE PLAN AND ARE SUBJECT TO THE
TERMS OF THE LONG-TERM INCENTIVE PLAN.  A COPY OF THE LONG-TERM INCENTIVE PLAN
HAS BEEN GIVEN TO THE PARTICIPANT, AND ADDITIONAL COPIES OF THE LONG-TERM
INCENTIVE PLAN ARE AVAILABLE UPON REQUEST DURING NORMAL BUSINESS HOURS AT THE
PRINCIPAL EXECUTIVE OFFICES OF THE COMPANY.  TO THE EXTENT THAT ANY PROVISION OF
THIS AWARD VIOLATES OR IS INCONSISTENT WITH AN EXPRESS PROVISION OF THE
LONG-TERM INCENTIVE PLAN, THE LONG-TERM INCENTIVE PLAN PROVISION SHALL GOVERN
AND ANY INCONSISTENT PROVISION IN THIS AWARD SHALL BE OF NO FORCE OR EFFECT.

 


23.           LANGUAGE.  IF THE PARTICIPANT HAS RECEIVED THIS AWARD AGREEMENT OR
ANY OTHER DOCUMENT RELATED TO THE LONG-TERM INCENTIVE PLAN TRANSLATED INTO A
LANGUAGE OTHER THAN ENGLISH AND IF THE TRANSLATED VERSION IS DIFFERENT THAN THE
ENGLISH VERSION, THE ENGLISH VERSION WILL CONTROL.

 

6

--------------------------------------------------------------------------------


 


24.           GOVERNING LAW.  THE RESTRICTED STOCK UNIT GRANT AND THE PROVISIONS
OF THIS AWARD AGREEMENT ARE GOVERNED BY, AND SUBJECT TO, THE LAWS OF THE STATE
OF DELAWARE, AS PROVIDED IN THE LONG-TERM INCENTIVE PLAN.

 

*   *   *

 

7

--------------------------------------------------------------------------------